Citation Nr: 0718285	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  03-18 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for prostatitis, 
currently rated 20 percent disabling.  

2.  Entitlement to an increased rating for bilateral hearing 
loss, evaluated as in 20 percent disabling prior to July 29, 
2004.  

3.  Entitlement to an increased rating for bilateral hearing 
loss, evaluated as 40 percent disabling since July 29, 2004.  

4.  Entitlement to an increased rating for herniated nucleus 
pulposus, C6-7; currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1952 to September 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In April 2005, the veteran appeared before the undersigned at 
a videoconference hearing.  In July 2005, the Board remanded 
this matter for further development.  In the remand, the 
Board noted that the veteran had raised the issues of 
entitlement to total disability evaluation based upon 
individual unemployability and entitlement to service 
connection for tinnitus.  It does not appear that the RO has 
addressed these issues.  As they are not properly before the 
Board, they are again referred to the RO for appropriate 
action.  

Following the requested development, the Appeals Management 
Center issued a November 2006 rating determination that 
increased the rating for hearing loss disability from 20 to 
40 percent, effective date of July 29, 2004.  

In a January 2007 letter, the veteran raised the issues of 
service connection for dizziness/vertigo.  As this is also 
not properly before the Board, it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The service connected prostate disability is manifested 
by need to change absorbent pads four to five times per day.  

2.  Prior to July 29, 2004, the veteran had level IV hearing 
in the right ear and level VI hearing in the left ear.

3.  Since July 29, 2004, the veteran has had level VII 
hearing in the left and right ear.  

4.  Herniated nucleus pulposus of the cervical spine is 
manifested by forward flexion of the cervical spine limited 
to 30 degrees without incapacitating episodes or neurologic 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for prostatitis 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.115, Diagnostic Code 
7527 (2006).

2.  The criteria for an evaluation in excess of 20 percent 
for bilateral hearing loss prior to July 29, 2004, have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R §§ 3.321(b)(1), 4.85, 
4.86, Diagnostic Code 6100 (2006).

3.  The criteria for an evaluation in excess of 40 percent 
for bilateral hearing loss from July 29, 2004, have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R §§ 3.321(b)(1), 4.85, 
4.86, Diagnostic Code 6100.

4.  The criteria for a 20 percent evaluation for osteophytes 
of the cervical spine have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 
4.71a, Diagnostic Codes 5235 to 5243, 5293 (2003 & 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

January 2003 and August 2005 VCAA letters informed the 
veteran of the information and evidence necessary to 
substantiate the claims.  The VCAA letters also told him what 
types of evidence VA would undertake to obtain and what 
evidence he was responsible for obtaining.

The August 2005 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

This appeal involves disabilities that have been recognized 
as service connected.  The first three Dingess elements are 
thus substantiated.   The January 2003 and August 2005 
letters provided notice on the degree of disability.  The 
veteran was not provided with notice regarding effective 
dates.  The veteran is not prejudiced by the absence of such 
notice, because no effective dates are being set in this 
decision.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007) (Although Congress has not specifically 
mandated that the Board assess prejudicial error, the Court 
has held that the Board is not prohibited from considering 
the doctrine of harmless error in the VCAA-notice context); 
see also Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007) (an error by VA in providing notice of the information 
and evidence necessary to substantiate a claim under 38 
U.S.C. § 5103(a) is presumptively prejudicial and that in 
such a case the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial rating but the deficiency was remedied by 
readjudication of the claim after provision of the notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).   

There has been compliance with the duty to assist the 
veteran.  All available service medical, VA, and private 
treatment records have been obtained.  The veteran was also 
afforded several VA examinations.  As such, no further action 
is necessary to assist the claimant with the claim.

Increased Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Prostatitis

Prostatitis has been assigned a 20 percent disability 
evaluation under Diagnostic Code 7527.  Prostate injuries or 
diseases are to be rated as voiding dysfunction or urinary 
tract infection, whichever is predominant.

Voiding dysfunction is rated based on symptoms of urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. 
§ 4.115a.  Evaluation under urine leakage involves ratings 
ranging from 20 to 60 percent and contemplates continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence.  When these factors 
require the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, a 
60 percent evaluation is warranted.  38 C.F.R. § 4.115a.  
When there is leakage requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day, a 40 
percent disability rating is warranted.  Id.  A 20 percent 
rating contemplates leakage requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  Id.

Urinary tract infections with poor renal function are rated 
on the basis of renal dysfunction.  Urinary tract infections 
with evidence of long-term drug therapy, one to two 
hospitalizations per year, and/or the need for intermittent 
intensive management warrant the assignment of a 10 percent 
disability rating.  The highest rating of 30 percent 
necessitates evidence of recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times per year) and/or continuous intensive management.  Id.

Renal dysfunction is rated as follows: Requiring regular 
dialysis, or precluding more than sedentary activity from one 
of the following: persistent edema and albuminuria; or, BUN 
more than 80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.  100 percent.  Persistent edema 
and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 
8mg%; or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion 80 
percent. Constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under diagnostic code 7101.  60 percent.  
Albumin constant or recurring with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under diagnostic 
code 7101.  30 percent.  Albumin and casts with history of 
acute nephritis; or, hypertension non-compensable under 
diagnostic code 7101.  0 percent.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  38 C.F.R. § 4.115.  A 40 percent rating 
contemplates a daytime voiding interval less than 1 hour, or 
awakening to void 5 or more times per night.  Id.  A 20 
percent rating contemplates daytime voiding interval between 
1 and 2 hours, or awakening to void 3 to 4 times per night.  
Id.  A 10 percent rating contemplates daytime voiding 
interval between 2 and 3 hours, or awakening to void 2 times 
per night.  Id.

Obstructed voiding includes ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115.  A 10 percent 
rating contemplates marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: (1) post-void 
residuals greater than 150 cubic centimeters (cc's); (2) 
uroflowmetry; markedly diminished peak flow rate (less than 
10 cc's per second); (3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture disease requiring 
periodic dilatation every 2 to 3 months.  Id.  A 
noncompensable rating contemplates obstructive symptomatology 
with or without stricture disease requiring dilatation 1 to 2 
times per year.  Id.

In a February 1993 rating determination, the RO awarded a 100 
percent temporary total disability evaluation for 
transurethral resection of the prostate (TURP) performed in 
January 1993.  The RO assigned a 20 percent disability 
evaluation thereafter.  

In November 2002, the veteran requested an increased 
evaluation for prostate problems.  

In January 2003, the veteran was afforded a VA examination.  
At the time of the examination, the veteran was noted to have 
had a long history of difficulty with his prostate gland.  He 
had some recurrent urinary tract infections and significant 
lower urinary tract symptoms and underwent a transurethral 
resection of the prostate (TURP) in 1992.  Since his TURP he 
had had at least two episodes of gross hematuria requiring 
bladder irrigation.  He was noted to have significant 
urgency, urge incontinence, dribbling, and incomplete 
emptying.  

Physical examination revealed that the abdomen was soft, 
nontender, and nondistended.  There were no masses, hernias, 
costovertebral angle tenderness or scars.  The veteran had a 
normal circumcised phallus with a normal urethral meatus.  
The testicles were distended bilaterally and were normal.  
Rectal examination revealed a 30 gram prostate.  A diagnosis 
of significant lower urinary tract symptoms secondary to 
benign prostatic hypertrophy in a veteran with a history of a 
TURP in the past with multiple complications from benign 
prostatic hypertrophy was rendered.  The veteran's voiding 
symptoms were noted to be either secondary to obstruction 
from adenomatous regrowth of his prostate or from bladder 
dysfunction from a long history of obstruction.  

In February 2003, the veteran was afforded another VA 
examination.  He was noted to have had a long history of 
prostate symptoms as a younger man and urethral constriction 
late in life.  He had undergone a TURP in 1993 and since that 
time his symptoms had vastly improved, but other problems had 
appeared.  He leaked occasionally and had small quantities of 
dribbling, especially when he was around running water or 
rain.  Without these circumstances, he was relatively well 
controlled.  He took some medication to help relieve these 
symptoms but did not know the name of the medication.  
Digital examination of the prostate was normal.  A diagnosis 
of status post recurrent prostatitis and urethral 
constriction with TURP procedure and minimal residuals was 
rendered.  

At his April 2005 hearing, the veteran reported that urinary 
frequency of urinating and need to change pads was 
increasing.  He stated that he wore a pad all the time.  

In July 2005, the Board remanded this matter for additional 
development, to include a VA examination.  

The veteran was afforded an additional VA examination in 
March 2006.  At that time, the veteran was noted to have a 
very complex urologic history.  He indicated that for the 
last 35 years he had had intermittent bouts of prostatitis.  
He would on average get two or three infections per year.  
The veteran had a TURP performed in 1993.  He reported an 
inability to maintain an erection.  He also stated that he 
had incontinence, mainly stress incontinence, which required 
the use of four or five pads per day.  He noted nocturnal 
enuresis about twice a month.  He reported getting up three 
or four times at night to urinate.  He was still taking 
Terazosin for his prostate.  He denied gross hematuria or any 
further urologic surgery.  There was no history of any renal 
problems.  

Physical examination revealed a soft, nontender, nondistended 
abdomen.  There were no masses or hernias.  The veteran had 
an uncircumcised phallus with normal urethral meatus.  The 
testicles were distended and normal.  Rectal examination 
revealed a boggy, symmetric, 25-g prostate.  

The assessments were recurrent prostatitis of unknown 
etiology; voiding symptoms secondary to BPH, patient now in 
TURP; stress incontinence more likely than not related to 
TURP in 1992; and impotence.  

The examiner did not feel that it was likely that the 
veteran's prostatitis had resulted in continual urine leakage 
or urinary diversion as well as his stress incontinence or 
urge incontinence.  He added that the veteran's prostatitis 
had not resulted in poor renal function or frequent 
hospitalizations. 

Analysis

The veteran's testimony and the most recent VA examination 
document that he wears absorbent pads that must be changed 4 
or 5 times per day.

Although the most recent examiner did not feel that it was 
likely that the veteran's prostatitis had resulted in 
continual urine leakage, urinary diversion, stress 
incontinence or urge incontinence; he did find that the 
veteran's stress incontinence was more likely than not 
related to his TURP.  The RO's grant of a temporary total 
rating for the TURP constituted recognition of that surgery 
as being attributable to the service connected prostate 
disorder.  As such, the need to change absorbent pads 4 to 5 
times per day is a manifestation of the service connected 
disability.  The need to change pads that frequently meets 
the criteria for a 60 percent evaluation on the basis of 
voiding dysfunction.  

An evaluation in excess of 60 percent would not be warranted 
as the veteran's prostatitis has not been shown to cause any 
renal dysfunction.   

Hearing Loss

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See 38 C.F.R. § 4.85; Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992). 

VA examinations are to be conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  38 C.F.R. § 4.85(a).  Numeric 
designations (I through XI) are assigned by application of 
Table VI, in which the percentage of discrimination is 
intersected with the puretone decibel loss.  38 C.F.R. 
§ 4.87, Table VI.  The results are then applied to Table VII, 
for a percentage.  Id.  

Evaluating veterans with certain patterns of hearing 
impairment cannot always be accurately assessed under § 4.85 
because the speech discrimination test may not reflect the 
severity of communicative functioning that these veterans 
experience.  In the case of puretone thresholds that are 55 
decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz), either Table VI or Table 
VIa is applied, whichever is more favorable.  38 C.F.R. 
§ 4.86(a).  Furthermore, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the more favorable of Table VI or Table VIa is 
applied.  38 C.F.R. § 4.86(a).

A 20 percent evaluation is provided where hearing in the 
better ear is III and hearing in the poorer ear is VII, VIII, 
IX, X, or XI, or where hearing in the better ear is IV and 
hearing in the poorer ear is VI, VII, or VIII, or where 
hearing in the better ear is V and hearing in the poorer ear 
is V or VI.  

A 30 percent evaluation is warranted where hearing in the 
better ear is IV and hearing in the poorer ear is IX, X, or 
XI, where hearing in the better ear is V and hearing in the 
poorer ear is VII or VIII, or where hearing in the better ear 
is VI and hearing in the poorer ear is VI or VII.  

A 40 percent evaluation is warranted where hearing in the 
better ear is V and hearing in the poorer ear is IX, X, or 
XI, where hearing in the better ear is VI and hearing in the 
poorer ear is or VIII or IX, or where hearing in the better 
ear is VII and hearing in the poorer ear is VII or VIII.  

A 50 percent evaluation is warranted where hearing in the 
better ear is VI and hearing in the poorer ear is X or XI, 
where hearing in the better ear is VII and hearing in the 
poorer ear is IX, or where hearing in the better ear is VIII 
and hearing in the poorer ear is VIII or IX.  

A 60 percent evaluation is warranted where hearing in the 
better ear is VII and hearing in the poorer ear is X or XI, 
where hearing in the better ear is VIII and hearing in the 
poorer ear is X, or where hearing in the better ear is IX and 
hearing in the poorer ear is IX.  

In July 2005, the Board remanded this matter for further 
development.  

The veteran was afforded an additional VA examination in 
March 2006.  At the time of the examination, the veteran 
stated that he had difficulty hearing a general conversation, 
especially if there were background noise.  He noted having a 
history of chronic ear infections and draining ears.  

Audiological evaluation revealed pure tone thresholds, in 
decibels, as follows: right ear 60, 80, 85, and 90, and left 
ear 75, 75, 90, and 90, at 1000, 2000, 3000, and 4000 Hertz, 
respectively.

The puretone threshold average was 79 in the right ear and 83 
in the left ear.  Speech audiometry testing revealed speech 
recognition ability of 64 percent in the right ear and of 72 
percent in the left ear.

A diagnosis of mixed bilateral moderately severe to profound 
hearing loss was rendered.  The examiner stated that there 
was no possibility of a change in the hearing thresholds.  

As noted above, the RO, in a November 2006 rating 
determination, increased the veteran's hearing loss 
disability evaluation from 20 to 40 percent and assigned an 
effective date of July 29, 2004.  

Evaluation In Excess of 20 Percent Prior to July 29, 2004

At the time of the January 2003 VA audiological examination, 
the veteran's chief complaint was a lack of hearing and 
understanding in both ears and a reoccurring of ear 
infections.  He had the greatest difficulty when there was 
background noise.  He noted that his hearing loss was one of 
the contributing factors to his retirement from sales.

The veteran was shown to have an average puretone hearing 
loss in the right ear of 61 decibels and an average puretone 
hearing loss in the left ear of 76 decibels, with 76 percent 
speech discrimination in the right ear and 72 percent in the 
left ear, which translates to level IV hearing in the right 
ear and level VI hearing in the left ear.  38 C.F.R. § 4.85, 
Table VI.  Applying Table VII, Diagnostic Code 6100, this 
equates to a 20 percent disability evaluation for the 
veteran's hearing loss.

Table VIa is for application for the left ear because the 
veteran's puretone threshold was 55 decibels or more at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), however, even when applying Table VIa, hearing in the 
left ear would equate to no more than level VI hearing, 
warranting no more than a 20 percent disability evaluation.  
See 38 C.F.R. §§ 4.85(c), 4.86(a).

In July 2004, the veteran forwarded a copy of a February 2004 
audiological evaluation.  Audiological evaluation revealed 
pure tone thresholds, in decibels, as follows: right ear 40, 
65, 75, and 80, and left ear 50, 70, 65, and 70 at 1000, 
2000, 3000, and 4000 Hertz, respectively.

Speech audiometry testing revealed speech recognition ability 
of 72 percent in the right ear and of 82 percent in the left 
ear.  Assuming this evaluation was conducted in accordance 
with the requirements of 38 C.F.R. § 4.85, it showed level IV 
hearing loss in the right ear and level V hearing loss in the 
left (when evaluated on the basis of its exceptional pattern 
under 38 C.F.R. § 4.86).  Those levels would equate to a 10 
percent rating.

The Board acknowledges the arguments put forth by the veteran 
regarding the impact of his service-connected hearing loss 
and VA's obligation to resolve all reasonable doubt in the 
veteran's favor.  However, because assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, 
Tables VI, VIa, VII, Diagnostic Code 6100.  Applying the 
audiological test results most favorable to the veteran to 
the regulatory criteria, the Board is compelled to conclude 
that the preponderance of the evidence is against entitlement 
to an evaluation in excess of 20 percent prior to July 29, 
2004, and there is no reasonable doubt to be resolved. 

Evaluation in Excess of 40 Percent for 
Bilateral hearing Loss from July 29, 2004

The first objective medical finding of an increase in the 
veteran's hearing loss subsequent to his January 2003 VA 
examination was July 29, 2004, when an audiologist noted that 
hearing loss appeared to have worsened.

At his April 2005 hearing, the veteran reported that he did 
not attend any social functions except for church due to his 
hearing loss.  He noted difficulty hearing when there was 
background noise.  He further reported that he could not hear 
the phone ring unless he was sitting beside it.  

At a March 2006 VA audiological examination, the veteran was 
shown to have an average puretone hearing loss in the right 
ear of 79 decibels and an average puretone hearing loss in 
the left ear of 83 decibels, with 64 percent speech 
discrimination in the right ear and 72 percent in the left 
ear, which translates to level VII hearing in the right ear 
and level VII hearing in the left ear.  38 C.F.R. § 4.85, 
Table VI.  Applying Table VII, Diagnostic Code 6100, this 
equates to a 40 percent disability evaluation for the 
veteran's hearing loss.

Table VIa is for application for both ears because the 
veteran's puretone threshold was 55 decibels or more at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), however, even when applying Table VIa, hearing in 
either ear would equate to no more than level VII hearing, 
warranting no more than a 40 percent disability evaluation.  
See 38 C.F.R. §§ 4.85(c), 4.86(a).

Applying the audiological test results most favorable to the 
veteran to the regulatory criteria, the Board is compelled to 
conclude that the preponderance of the evidence is against 
entitlement to an evaluation in excess of 40 percent and 
there is no reasonable doubt to be resolved. 

Cervical Spine

Service connection is currently in effect for herniated 
nucleus pulposus, which has been assigned a 10 percent 
disability evaluation under old Diagnostic Code 5295, which 
contained criteria for rating lumbosacral strain.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002) (in effect prior to 
September 26, 2003).  Because this code did not pertain to 
the cervical spine, and did not contain significant criteria 
for rating disc disease, the veteran's disability is more 
appropriately rated on the basis of the criteria for 
intervertebral disc disease.

Diagnostic Code 5293, effective between September 23, 2002 
and September 26, 2003, provided criteria for rating 
intervertebral disc syndrome.  Intervertebral disc syndrome, 
either preoperatively or postoperatively, was evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25, 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months 	60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months		40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months	20

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease Unfavorable ankylosis of the 
entire spine	100

Unfavorable ankylosis of the entire 
cervical spine 	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the cervical spine 
greater than 15 degrees but not greater 
than 30 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis	20

Forward flexion of the cervical spine 
greater than 30 degrees but not greater 
than 40 degrees; or, combined range of 
motion of the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height 	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation. The normal combined range of 
motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 
240 degrees. The normal ranges of motion 
for each component of spinal motion 
provided in this note are the maximum 
that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months................................... 
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months................................... 
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months................................... 
.......................10
38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2006).

Prior to September 26, 2003, mild limitation of motion of the 
cervical spine warranted a 10 percent rating.  Moderate 
limitation of motion warranted a 20 percent rating, and 
severe limitation of motion warranted a 30 percent rating.  
38 C.F.R. § 4.71, Diagnostic Code 5290 (2003).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations should, if feasible, be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59 (2005).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg. 33,422 (2000) 

At the time of a July 2004 VA examination, the veteran 
reported having pain everyday but not all day.  There was no 
radiation but he did have numbness down his right arm.  The 
veteran was right hand dominant.  He used no assistive 
devices and took diclofenac every day with relief and 
hydrocodone twice a day with relief.  He had decreased range 
of motion, particularly when driving.  He had last worked in 
1992 as a brick salesman.  The veteran reported having no 
flares of neck pain.  

Physical examination revealed that the veteran had a 4 cm. 
well-healed surgical scar on the anterior neck.  His cervical 
spine had no tenderness, no spasm, and normal curvature.  
Right lateral bending was to 25 degrees, left lateral bending 
was to 35 degrees with pain at extreme of motion, extension 
was to 50 degrees and flexion was to 35 degrees.  Right 
rotation was to 60 degrees and left rotation was to 60 
degrees.  The veteran had no diminution with repetitive 
testing.  He met no DeLuca criteria.  The veteran had 5/5 
motor strength at the elbows, wrists, fingers, and shoulders.  
He had normal sensation throughout the upper extremities, 
anterior and posterior trunk, and face.  X-rays revealed 
status post fusion of C6-7 and bilateral foraminal stenosis.  
A diagnosis of status post cervical fusion, 29 years, was 
rendered.  The examiner stated that all the above joints had 
no additional limitation by pain, fatigue, weakness, or lack 
of endurance following repetitive use.  

At the time of a December 2004 VA examination, the veteran 
had no complaints of pain related to his neck.  He complained 
of limited range of motion of his shoulders and hands, 
numbness depending on how he slept, and some grip strength 
weakness in his hands.  

Physical examination performed at that time revealed he had 
normal muscle tone and bulk in the upper extremities.  There 
was normal curvature of the cervical and thoracic spine.  The 
veteran had no complaints of pain with palpation or 
percussion of the cervical spine.  He also had no paraspinal 
muscle tenderness.  A diagnosis of cervical spine fusion with 
residual complaints related to right and left hand numbness 
was rendered.  

At his April 2005 hearing, the veteran testified that he 
could not walk with his arms above his head.  He had to turn 
his whole body when attempting to see to merge onto a 
highway.  He indicated that he would have pain but that the 
biggest problem was numbness on his hands, like they were 
cold.  He reported that he had had tingling in his hands ever 
since the surgery.  The veteran noted that the numbness in 
his hands was not conducive to driving around as a salesman. 

In July 2005, the Board remanded this matter for further 
development, to include a VA examination.  

The veteran was afforded the requested examination in March 
2006.  At the time of the examination, the veteran described 
intermittent numbness in his right forearm, hand, and fourth 
and fifth fingers, all in distribution with the ulnar nerve, 
for the past two years.  

There were no similar symptoms above the elbow.  The veteran 
denied any subsequent injuries to his neck and any injuries 
to his elbow.  The symptoms did not interfere with his 
activities of daily living.  The veteran noted a decrease in 
grip strength on the right.  On examination, he reported an 
ability to feel light touch and discriminate between sharp 
and dull throughout the ulnar nerve distribution in the right 
forearm and hand but perceived these things to a lesser 
degree than normal.  Right hand grip strength was slightly 
decreased but still within normal range.  There was no muscle 
atrophy and no tenderness of the ulnar nerve at the elbow and 
compression of the nerve at that point did not reproduce his 
symptoms.  Changes of the posture of the neck also did not 
reproduce the forearm and hand symptoms.  

With regard to his spine, the veteran reported having had 
minimal symptoms since the surgery, which consisted of pain 
in extremes of motion.  He had been prescribed hydrocodone 
for back problems which also helped his neck pain.  There was 
no palpable spasm.  Range of motion was as follows:  flexion 
to 30 degrees, extension to 15 degrees, lateral bending to 15 
degrees in each direction, and rotation to 60 degrees in each 
direction, with pain at the extremes.  He demonstrated normal 
gait and posture without the use of any assistive devices.  
These symptoms did not impair his activities of daily living 
and he had been retired since 1992.  

There were no DeLuca flare-ups, no incapacitating episodes, 
and no objective evidence of pain.  There was also no 
additional limitation of motion caused by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  X-
ray findings revealed anterior fusion C6-7; discogenic 
disease C5/6, C7/T1; reversal of the normal lordotic curve; 
and bilateral neural foraminal stenosis.  EMG testing 
revealed normal findings.  There was no evidence of ulnar 
compression at the right wrist or elbow and no evidence of 
sensory or motor peripheral neuropathy or acute/chronic 
denervation in the right upper extremity.  A diagnosis of 
prior surgical fusion of C5-6 was rendered.

The veteran has been shown to have flexion limited to 30 
degrees, thus a 20 percent disability evaluation would be 
warranted under the current general formula for rating back 
disabilities or under the old Diagnostic Code 5290, based on 
moderate limitation of motion. 

An evaluation in excess of 20 percent would not be warranted 
as the veteran does not have forward flexion limited to less 
than 15 degrees.  He has most of the normal ranges of motion, 
even with consideration of pain and other functional factors.  
Accordingly, he does not have limitation of motion that 
approximates the severe level under Diagnostic Code 5290.  

There have been no reported incapacitating episodes.

While the veteran has reported complaints suggestive of 
neurologic impairment, diagnostic studies, such as EMG 
testing, have ruled out any neurologic impairment 
attributable to the service connected cervical spine 
disability.  On the recent examination, neurologic testing 
was within normal limits.  Additional ratings on the basis of 
neurologic impairment are therefore, not warranted.

Even when considering the additional limitation of motion 
caused by fatigue, weakness, and flare-ups, neither the 
actual range of motion nor the functional limitation warrants 
an evaluation in excess of 20 percent for limitation of 
motion of the cervical spine based upon the appropriate codes 
governing limitation of motion.  38 C.F.R. § 4.7, 4.21, 4.40, 
4.45, 4.59.

Extraschedular Consideration

Potential referral for consideration of an extraschedular 
rating has been considered, but this case does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards." 38 C.F.R. § 3.321(b)(1).  In this 
regard, there has been no showing that the service-connected 
prostatitis, cervical spine, or hearing loss disorders have 
resulted in recent periods of hospitalization.  Moreover, the 
veteran retired from employment, and his disabilities are not 
interfering with any current employment.  He has reported 
that his hearing loss played a role in his decision to retire 
at age 60; he has not reported any specific economic impact, 
from the hearing loss.  The 20 and 40 percent evaluations for 
that disability are meant to compensate for lost income.  
There has been no showing of an exceptional disability 
pattern beyond that contemplated by the current schedular 
evaluations.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 60 percent evaluation for prostatitis is granted.

An evaluation in excess of 20 percent for bilateral hearing 
loss prior to July 29, 2004, is denied.

An evaluation in excess of 40 percent for bilateral hearing 
loss from July 29, 2004, is denied. 

A 20 percent evaluation for herniated nucleus pulposus of the 
cervical spine is granted. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


